Citation Nr: 1114295	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-32 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for the appellant, beyond his 26th birthday.


REPRESENTATION

Appellant represented by:	The Veteran


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2005.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's request for DEA benefits under Chapter 35.  

In March 2011, the appellant testified before the undersigned at a Travel Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO granted the Veteran basic eligibility to DEA, from August 11, 2008, based on permanent and total disability; the Veteran was provided notification in November 2008.

2.  In December 2008, the appellant, who is the Veteran's son, filed a claim for DEA benefits under Chapter 35.

3.  The appellant was born in February 1982.

4.  The appellant reached his 26th birthday in February 2008, prior to the effective date of a finding of permanent total disability on behalf of the Veteran.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code, for the appellant beyond his 26th birthday have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In a July 2006 rating decision, the Veteran was granted service connection for a myriad of disabilities, effective August 30, 2005.  The Veteran was not awarded a permanent and total disability rating and was informed that DEA benefits were not established. 

In a subsequent October 2008 rating decision, the Veteran was awarded a permanent and total disability rating, effective August 11, 2008.  In addition, basic eligibility for DEA benefits was established, also effective from August 11, 2008.  The Veteran was notified of this decision in November 2008.  

In December 2008, the appellant filed an application for DEA benefits.  Supporting documentation has been received which shows that the Veteran is his father and that the appellant was born in February 1982.  Thus, the appellant attained the age of 26 years in February 2008, prior to the effective date of a finding of permanent total disability on behalf of the Veteran as that date was August 11, 2008.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's son, and that the Veteran is in receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach his 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached his 26th birthday in February 2008, prior to the currently August 11, 2008 effective date of the Veteran's permanent and total service-connected disability rating.  Accordingly, and unfortunately, the appellant is simply not eligible for Chapter 35 educational assistance at this time.

After the appellant filed his claim for DEA benefits, the regulations pertaining to the periods of eligibility for DEA benefits for an eligible child were amended, effective May 28, 2008.  See 73 Fed. Reg. 30,486- 30,492 (2008).  However, neither the prior nor the revised regulation provides an exception applicable in this case.

Both the prior and revised version of 38 C.F.R. § 21.3041 provide that the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) (2010); 38 C.F.R. § 21.3041(a) (2007).  Under the prior regulation, the basic ending date for educational assistance was the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2007).  Under the revised regulation, the period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the Veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2010).  Under the prior version of 38 C.F.R. § 21.3041, the beginning date for eligibility for benefits could be tolled if the effective date of the finding of permanent and total disability was prior to the child's 18th birthday, but the Veteran did not receive notice of this rating until after the child became 18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  Also, the beginning date could be extended if the permanent and total disability rating was assigned after the child reached 18, but before the child turned 26.  38 C.F.R. § 21.3041(b)(2)(ii) (2007).  

Under the prior regulation, the ending date for eligibility for educational assistance could be modified for up to eight years beyond a qualifying event, but in no case beyond the date the child reached age 31.  In order to modify the ending date, however, the qualifying event had to occur between the time the child reached age 18 and when the child reached age 26, and not thereafter.  See 38 C.F.R. § 21.3041(d) (2007).  

Under the revised regulation, if the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i) (2010).  If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. The period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2010).

As the appellant was already 26 years of age at the time that the Veteran's permanent total disability rating for service-connected disability became effective, none of the foregoing exceptions to the general period of eligibility is applicable in his case.

The Board acknowledges the argument of the Veteran that he should have been assigned an earlier effective date for the permanent and total rating.  Indeed, this matter was discussed at the Board hearing.  However, the Veteran does not have such a claim pending with VA at this time as he specifically indicated at the hearing that he has not pursued the earlier effective date claim.  

It has also been argued that the appellant is entitled to benefits beyond his 26th birthday since he had military service.  The appellant served in the military from September 2000 to February 2001 as shown on his DD Form 214.  Pursuant to 38 U.S.C.A. § 3512(a)(4), it the person (claimant) serves on duty with the Armed Forces as an eligible person after the person's 18th birthday, but before the person's 26th birthday, then such period shall end 8 years after the person's first discharge or release from such duty with the Armed Forces; however, in no event shall such period be extended beyond the 31st birthday.  Although the appellant served with the Armed Forces as noted, he was not an "eligible person" at that time.  Basic DEA eligibility was not established until August 11, 2008, the date of the Veteran's permanent and total rating, which occurred over six years later.  

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, while the Board recognizes that the appellant desires to further his education, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code, beyond his 26th birthday is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


